SLOVITER, Circuit Judge,
concurring in the judgment.
I agree with the dissent’s analysis that a subpoena is a court order, and an attorney’s advice that it should be disregarded carries with it the necessary willfulness to support a judgment of criminal contempt. However, I join in the judgment of the majority reversing the judgment here because under the circumstances of this case, I believe that it was an abuse of discretion for the district court to have imposed a criminal contempt order. I believe that the imposition of the criminal contempt order here without prior notice to the appellants constitutes plain error. Furthermore, there were ample and adequate civil sanctions that could have been imposed and that would have fully vindicated the authority of the court. As I read the opinions of my colleagues, nothing precludes the plaintiff from invoking the procedures of Rule 37 to seek reimbursement for the expenses incurred by it in connection with the proceedings arising out of the improper advice given by the appellants with respect to the subpoena.